Nevins, J.
This is an appeal from a conviction of a violation of subdivision 2 of section 56 of the Vehicle and Traffic Law.
An appellate court must review the evidence to determine if there was proof beyond a reasonable doubt to sustain a conviction. (Code Crim Pro., § 764.)
A brief summary of the testimony was in the Police Justice return, but the testimony was not reduced to writing. It is impossible to judge the credibility and weight to be given conflicting testimony where it is briefly summarized in narrative form and not set out verbatim.
It follows that a reasonable doubt is created, and the defendant is entitled to his discharge.
Information dismissed; fine remitted.
Prepare order accordingly.